DISMISS and Opinion Filed June 30, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00270-CV

                DAVID EDWARD DAIGLE, Appellant
                                  V.
     ALDI (TEXAS) L.L.C., 75/82 SHERMAN CROSSING, LTD., AND
            TITUS TRANSPORT HOLDINGS, LLC, Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-18940

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                             Opinion by Justice Garcia
      The clerk’s record is past due. By order dated June 3, 2021, we ordered the

Dallas County District Clerk to file, within fifteen days, either the clerk’s record or

written verification that appellant has not paid or made arrangements to pay for the

record. We cautioned appellant that if we received verification that he has not paid

or made arrangements to pay for the record, we would dismiss the appeal without

further notice. See TEX. R. APP. P. 37.3(b).
      By letter dated June 10, 2021, the Dallas County District Clerk verified that

appellant has not paid for the record. Accordingly, we dismiss the appeal for want

of prosecution. See id.




                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE

210270F.P05




                                       –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                 JUDGMENT

DAVID EDWARD DAIGLE,                      On Appeal from the 44th Judicial
Appellant                                 District Court, Dallas County, Texas
                                          Trial Court Cause No. DC-19-18940.
No. 05-21-00270-CV        V.              Opinion delivered by Justice Garcia.
                                          Justices Myers and Partida-Kipness
ALDI (TEXAS) L.L.C., 75/82                participating.
SHERMAN CROSSING, LTD.,
AND TITUS TRANSPORT
HOLDINGS, LLC, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellees ALDI (TEXAS) L.L.C., 75/82 SHERMAN
CROSSING, LTD., AND TITUS TRANSPORT HOLDINGS, LLC recover their
costs of this appeal from appellant DAVID EDWARD DAIGLE.


Judgment entered June 30, 2021




                                    –3–